Exhibit 10.31

STATE OF NORTH CAROLINA LEASE AGREEMENT

COUNTY OF MCDOWELL

THIS LEASE AGREEMENT, dated December     , 2005, is entered into by and between
GREAT MEADOWS, INC., a North Carolina corporation (“Landlord”); and MOUNTAIN 1ST
BANK & TRUST COMPANY, a North Carolina banking corporation (“Tenant”).

PRELIMINARY STATEMENT

A. Landlord is the owner of a parcel of land (the “Land”) containing
approximately 0.97 acres, located on the northern side of US. Highway 70, at the
northeastern corner formed by its intersection with U.S. Highway 221 Bypass, in
the City of Marion, McDowell County, North Carolina, and more particularly
described in Exhibit A attached hereto. Landlord or its predecessor has
constructed a commercial building (the “Building”) on the Land, containing
approximately 3,000 square feet of building area, along with related
improvements such as paved entrances and parking areas, utility lines and
landscaping (together with the Building, the “Improvements.”). The Land, the
Building and the other Improvements are referred to collectively in this Lease
as the “Premises.”

B. Tenant desires to lease the Premises from Landlord for the operation of its
commercial banking business. In order to evidence their agreement regarding
Tenant’s lease of the Premises, the parties are entering into this Lease
Agreement (this “Lease”).

AGREEMENT OF LEASE

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained in this Lease, including the covenant to pay rent, and other good and
valuable consideration, Landlord and Tenant hereby agree, for themselves, their
successors and assigns, as follows:

1. Basic Lease Provisions. In addition to the terms defined in the Preliminary
Statement, the following terms, whenever used in this Lease with the first
letter of each word capitalized, shall have only the meanings set forth in this
Paragraph 1, unless such meanings are expressly modified, limited or expanded
elsewhere in this Lease:

(a) Lease Term: Five (5) full Lease Years, beginning on the Rent Commencement
Date, as those terms are defined below, plus the period between the Commencement
Date and the Rent Commencement Date. In addition, Tenant shall have four
(4) consecutive options to extend the Lease Term for periods of three (3) Lease
Years each (the “Renewal Periods”).

(b) Lease Year: The first Lease Year shall begin on the Rent Commencement Date”
defined in Paragraph 1(d), and shall end on the last day of the twelfth (12th)
full calendar month thereafter. Each subsequent Lease Year shall be a period of
twelve (12) consecutive calendar months.

(c) Commencement Date: The date that the Premises is delivered by Landlord to
Tenant in the condition required in Paragraph 5(a).

(d) Rent Commencement Date: The earlier of: (i)___120___ (___) days after the
Commencement Date, or (ii) the date Tenant opens for business in the Premises.

(e) Base Rent: Beginning on the Rent Commencement Date, and for the remainder of
the initial Lease Term, the annual Base Rent payable under this Lease shall be
Forty-Two Thousand and 00/100 Dollars ($42,000.00), payable in equal monthly
installments of Three Thousand Five Hundred and 00/100 Dollars ($3,500.00). If
Tenant exercises its first renewal option, the annual Base Rent payable under
this Lease shall increase on the first day of the first Renewal Period in
proportion to the increase in the cost-of-living since the Rent Commencement
Date. If Tenant exercises its second renewal option, the annual Base Rent
payable under this Lease shall increase further on the first day of the second
Renewal Period in proportion to the increase in the cost-of-living since the
first day of the first Renewal Period. If Tenant exercises its third renewal
option, the annual Base Rent payable under this Lease shall increase further on
the first day of the third Renewal Period in proportion to the increase in the
cost-of-living since the first day of the second Renewal Period. If Tenant
exercises its fourth renewal option, the annual Base Rent payable under this
Lease shall increase further on the first day of the fourth Renewal Period in
proportion to the increase in the cost-of-living since the first day of the
third Renewal Period. The increase in the cost of living shall be determined by
reference to the Consumer Price Index for All Urban Consumers (1982-84=100), as
published by the Bureau of Labor Statistics of the United States Department of
Labor, and as most recently available on the date for which the cost of living
determination is being made. If the above-referenced index is discontinued,
calculated in a different manner, or unavailable, Landlord may substitute a
comparable, generally accepted cost of living index.



--------------------------------------------------------------------------------

(f) Permitted Use: Conducting sales finance, consumer loans, banking, personal
loans, sale of insurance, mortgage lending, commercial lending, sale of
securities, and other activities normally engaged in by a financial institution.

(g) Trade Name: Mountain 1st Bank & Trust Company.

(h) Landlord’s Mailing Address: Post Office Box 400, Spruce Pine, North Carolina
28777, Attention: G. Byron Phillips.

(i) Tenant’s Mailing Address: 101 Jack Street, Hendersonville, North Carolina
28792, Attention: Lee Beason.

(j) Exhibits: The following exhibits are attached to this Lease and are hereby
incorporated in and made a part of this Lease:

(i) Exhibit A - Legal Description of Prernises

Each reference in this Lease to any of the Basic Lease Provisions contained in
this Paragraph 1 shall be construed to incorporate all of the terms provided by
such Basic Lease Provisions. In the event of any conflict between the Basic
Lease Provisions and the balance of this Lease, including any exhibits, riders,
addenda, or amendments, then the balance of this Lease shall control.

2. Lease of Premises. Landlord hereby leases to Tenant, and Tenant hereby
accepts and rents from Landlord at the rent, and upon the terms and conditions
set forth in this Lease, the Premises. The Premises are leased by Landlord to
Tenant subject to all easements and restrictions of record.

3. Term. The Lease Term shall begin on the Commencement Date, and shall end at
midnight on the last day of the fifth (5th) Lease Year after the Rent
Commencement Date. At the end of the Lease Term, Tenant is hereby granted four
(4) consecutive options to extend the Lease Term for periods of three (3) Lease
Years each, provided that Tenant is not in default under this Lease, beyond any
applicable cure period, on the date of exercise, and provided further that
Tenant gives written notice to Landlord of its intention to exercise each option
at least six (6) months before the end of the original Lease Term or any
previously exercised extension thereof. If Tenant exercises these options, all
terms and conditions of the Lease shall continue in full force and effect during
the Renewal Periods, including, without limitation, Base Rent at the rates
specified in Paragraph l(e). All references to the “Lease Term” shall, unless
the context shall clearly indicate a different meaning, be deemed to constitute
a reference to any properly exercised Renewal Periods.

4. Rent. Tenant shall pay to Landlord the following amounts for the use and
occupancy of the Premises and appurtenances thereto:

(a) Base Rent. Commencing upon the Rent Commencement Date, and continuing for
the balance of the Lease Term, Tenant shall pay the Base Rent specified in
Paragraph l(e). Base Rent shall be payable in advance, on or before the first
day of each calendar month during the Lease Term, without setoff, demand or
deduction. Base Rent due for any portion of a calendar month shall be computed
on a daily basis. If the Commencement Date falls on a day other than the first
day of a calendar month, the Base Rent for the first partial month shall be
payable together with the first full monthly installment of Base Rent on the
first day of the following calendar month.

(b) Taxes and Insurance. Commencing on the Rent Commencement Date, and for the
balance of the Lease Term, Tenant agrees to pay the following expenses:

(i) All taxes and assessments of every kind or nature which are now or may
hereafter be imposed or assessed upon the Premises, specifically including any
taxes or assessments levied on Tenant’s personal property. Landlord shall cause
the Premises to be separately assessed for tax purposes, and Tenant shall pay
the taxes directly to the taxing authority, and furnish Landlord proof of
payment on or before December 15 of each year.

(ii) All taxes or excises on rent or any other tax, levy or charge, however
described, levied against Landlord by the federal government, the State of North
Carolina or any political subdivision of the State of North Carolina on account
of rent or other charges payable to Landlord under this Lease; provided,
however, that the provisions of this subparagraph (ii) shall not be deemed to
include any income, estate, franchise or similar taxes levied against Landlord.

(iii) All insurance premiums paid by Landlord for any policy of insurance
obtained by Landlord under Paragraph 11(a).



--------------------------------------------------------------------------------

(c) Other Charges. In addition to all other rent required to be paid pursuant to
the terms of this Paragraph 4, Tenant shall pay, as additional rent, all other
charges required to be paid pursuant to other provisions of this Lease, whether
or not designated as “rent.” If the due date of any such payment is not
specified in this Lease, the payment shall be due within ten (10) days after
written notice from Landlord.

(d) Late Charges. If Tenant fails to pay any monthly installment of Base Rent by
the fifth (5th) day of the month in which the installment is due, a late charge
equal to four percent (4%) of the installment shall be assessed; provided that
in no event may any late charge provided in this Paragraph 4(d) exceed the
maximum permitted by law or be imposed prior to the date permitted by law.

(e) Payment of Rent. All rent and additional rent payments provided for in this
Lease shall be payable to Landlord at the address specified in Paragraph l(h),
until notice to the contrary is given by Landlord. Tenant shall have the right
to pay Base Rest by direct deposit, and in that event Landlord shall furnish its
account information to Tenant upon request.

(f) Rent an Independent Covenant. Tenant’s obligation to pay Base Rent and other
charges under this Lease shall be an independent covenant, and shall not be
affected by Landlord’s failure to perform any of its obligations under this
Lease, unless a court of competent jurisdiction determines otherwise.

5. Improvements and Delivery of Premises.

(a) Landlord Work and Delivery of Premises. On or before ___, 2006, Landlord
shall cause to be removed at Landlord’s expense all underground storage tanks
located on the Premises, and Landlord shall fill the areas where the tanks were
located with gravel, and shall repave the surface of such area (the “Landlord
Work”). Upon completion of the Landlord Work, Landlord shall deliver the
Premises to Tenant in a clean condition, free of all construction debris and
materials. Tenant expressly recognizes and agrees that it has inspected the
Premises, that Landlord makes no warranty whatsoever with respect to the
condition thereof, that Tenant will accept the Premises in “AS IS” condition
upon completion of the Landlord Work, and that there is no obligation whatsoever
on the part of the Landlord to make any improvement to or other modification of
the Premises other than the Landlord Work.

The date on which exclusive possession of the Premises is delivered to Tenant
shall be the “Commencement Date” for purposes of this Lease. If the Commencement
Date has not occurred by                     , Tenant may terminate this Lease
by delivery of written notice to Landlord prior to the occurrence of the
Commencement Date. Tenant and its contractors and employees shall have the right
to enter the Premises, at their own risk, prior to the Commencement Date to take
measurements and commence Tenant’s renovation work, provided such entry does not
unduly interfere with or delay the progress of Landlord Work. In addition,
Tenant shall have the right to hang a “coming soon” banner on the Building
during the course of construction.

(b) Tenant Work. Upon delivery of the Prernises by Landlord to Tenant, Tenant
shall perform, or cause to be performed, at no expense to Landlord, the
following (the “Tenant Work”): (i) the renovation of the Premises; (ii) the
installation of such furniture, fixtures and equipment as shall be necessary to
open the Premises for business; and (iii) the erection of building-mounted
signage and a free-standing identification sign (the “Signs”). The Tenant Work
shall be performed in a good and workmanlike manner, in compliance with all
required building and sign permits, laws and ordinances, and in compliance with
plans and specifications approved in advance by Landlord. Tenant agrees to
submit to Landlord plans and specifications for the Tenant Work, including sign
drawings, prepared in such detail as Landlord may reasonably require, and Tenant
agrees not to commence the Tenant Work until Landlord has approved Tenant’s
plans and specifications in writing. Landlord agrees to act with reasonable
promptness with respect to such plans and specifications.

(c) Acceptance of Premises. By occupying the Premises for a period of thirty
(30) days following the Commencement Date, Tenant shall be deemed to have
accepted the same acknowledged they are in the condition required by this Lease.

6. Use of the Premises.

(a) Permitted Use. The Premises shall, during the Lease Term, be used and
occupied only for the Permitted Use, and for no other purposes, without the
written consent of Landlord.

(b) Compliance with Laws. Tenant shall not use the Premises, or permit the
Premises to be used, in violation of any law or ordinance or any regulation of
any governmental authority, or in any manner that will constitute a nuisance, or
for any hazardous purpose.



--------------------------------------------------------------------------------

(c) Environmental. During the Lease Term, Tenant shall not, and shall not allow
any other party to, bring upon, store, dispose of or install in or upon the
Premises or any adjoining property of Landlord: (i) any hazardous wastes,
hazardous substances, hazardous materials, toxic substances, hazardous air
pollutants or toxic pollutants, as those terms are used in the Resource
Conservation and Recovery Act, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Hazardous Materials Transportation
Act, the Toxic Substances Control Act, the Clean Air Act and the Clean Water
Act, or any amendments thereto, or any regulations promulgated thereunder;
(ii) any “PCBs” or “PCB items” (as defined in 40 C.F.R. §761.3); or (iii) any
“asbestos” (as defined in 40 C.F.R. §763.63). Tenant shall indemnify, defend and
hold Landlord harmless from and against any liability, cost, damage or expense
incurred or sustained by Landlord (including, without limitation, reasonable
attorneys’ fees and expenses, court costs and costs incurred in the
investigation, settlement and defense of claims) as a result of or in connection
with any violation of the preceding prohibition. It is specifically understood
and agreed to by Tenant that the indemnity contained in this paragraph shall
survive the expiration or earlier termination of the Lease Term.

Landlord represents and warrants to Tenant that, to the best of Landlord’s
knowledge, none of the hazardous substances described in the preceding paragraph
are located on the Premises as of the date hereof It is understood and agreed
that under no circumstances shall Tenant be liable for any environmental
contamination introduced to the Premises by Landlord, its employees, agents,
contractors, or any predecessor tenants.

7. Maintenance and Alterations. Landlord shall maintain and make necessary
repairs to the exterior, roof, foundations, floor slab, supporting walls, and
other principal structural portions of the Building, provided, however, that
Landlord will not be responsible for or required to make, and Tenant will make,
any repairs which may have been occasioned or necessitated by the negligence of
Tenant, its agents, employees or invitees. Landlord shall not be liable for any
damages resulting from its failure to make repairs unless Landlord has received
notice of the need for such repair in writing, and a reasonable period of time
has elapsed and Landlord has failed to make such repair.

Tenant will, at its expense, keep the balance of the Premises in a clean and
orderly condition at all times during the Lease Term, and will keep and maintain
the interior of the Building (including all mechanical systems and plate glass)
in good order and repair during the full Lease Term. In addition, Tenant shall
be responsible, at its expense, for the maintenance and repair of all exterior
paved and landscaped areas located on the Land.

Tenant agrees that it shall be solely responsible for the repair and replacement
of all heating and air conditioning equipment serving the Building, and for
compliance with applicable laws covering the use, maintenance and replacement of
such equipment. Tenant shall keep in force a standard maintenance agreement on
all such equipment satisfactory to Landlord. If Tenant is required to replace
any equipment (including HVAC equipment) serving the Building to comply with its
obligations set forth above, the replacement equipment shall be substantially
similar in quality (commercial grade) to the equipment being replaced.

If any repairs required to be made by Tenant under this Lease are not completed
within ten (10) days, or in case of emergency if repairs are not made
immediately, Landlord, without limiting any other right or remedy it may have
therefore, may at its option make such repairs without liability to Tenant for
any loss or damage to Tenant’s personal property resulting from such repairs,
and Tenant shall pay to Landlord, as additional rent within ten (10) days after
written demand, the cost of such repairs. If any repairs required to be made by
Tenant are commenced when necessary, but cannot be completed within ten
(10) days, then Tenant shall have an additional reasonable period of time to
complete the repairs, so long as it continues to prosecute the completion of
such repairs with due diligence, and provided it keeps Landlord fully informed
on the progress of the repairs.

Tenant shall not make any structural or exterior alterations to the Building, or
any additions to the Building or the other Improvements, without the prior
written approval by Landlord of plans and specifications for such work. In
addition, Tenant shall not alter the Signs, or erect any other free-standing or
building-mounted signs on the Premises, without the prior written approval by
Landlord of plans for such signs.

8. Utilities. During the Lease Term, Tenant shall pay for all electricity, heat,
air conditioning, water, sewage, janitor service, garbage disposal and other
utilities or services required by it in the use of the Premises.

9. Laws and Insurance Standards. Tenant shall, during the Lease Term, at no
expense to Landlord, promptly comply with all laws, ordinances, rules,
regulations, directives and standards of all federal, state, county and
municipal governments and all departments and agencies thereof having
jurisdiction over the Premises, with respect to matters arising after the date
of execution of this Lease. Tenant shall, at no expense to Landlord, make all
changes to the improvements on the Premises which may be required in order to
comply with the foregoing. Tenant expressly covenants and agrees to indemnify
and save Landlord harmless from any penalties, damages or charges imposed for
any violation of any of the above covenants, whether occasioned by Tenant or any
person upon the Premises by license or invitation of Tenant. Notwithstanding the
foregoing, Tenant shall not be required to make, and Landlord shall make, any
structural alterations or repairs necessary to comply with the foregoing, unless
such repairs are made necessary by any act, work or omission of Tenant, in which
event the alterations or repairs shall be made at Tenant’s expense.



--------------------------------------------------------------------------------

Tenant shall have no claim against Landlord for any damages should Tenant’s use
and occupancy of the Premises be prohibited or substantially impaired by reason
of any law, ordinance or regulation of federal, state, county or municipal
governments or by reason of any act of any legal or governmental or other public
authority occurring after the date of this Lease. Notwithstanding the foregoing,
if such laws completely prohibit the Premises from being used for the operation
of a consumer finance business, Tenant shall have the right to terminate this
Lease by delivery of written notice to Landlord.

10. Indemnification of Landlord and Liability Insurance.

(a) Indemnification by Tenant. Tenant shall indemnify, protect, defend and hold
Landlord harmless from claims, actions, damages, liabilities and expenses
(including reasonable attorneys’ fees and court costs) in connection with loss
of life, bodily or personal injury or property damage: (i) arising from or out
of any occurrence in, upon, at or from the Premises; (ii) arising from the
occupancy or use by Tenant of the Premises; (iii) caused by any act or omission
by Tenant, its agents, contractors, employees, licensees or concessionaires; or
(iv) resulting from a breach of the Lease by Tenant. For purposes of this
subparagraph 10(a), the term “Landlord” shall include its partners, members,
managers, shareholders, officers, directors and employees, as applicable.

(b) Indemnification by Landlord. Landlord shall indemnify, protect, defend and
hold Tenant harmless from claims, actions, damages, liabilities and expenses
(including reasonable attorneys’ fees and court costs) in connection with loss
of life, bodily or personal injury or property damage: (i) arising from or out
of any negligent act or omission by Landlord, its employees, agents or
contractors, or (ii) resulting from any breach, violation, or non-performance by
Landlord of its obligations under this Lease.

(c) Liability Insurance. Tenant shall at all times during the Lease Term
maintain in full force and effect the following insurance in standard form
generally in use in the State of North Carolina, with a responsible insurance
company or companies authorized to do business in that State, which are
satisfactory to Lessor:

(i) Commercial general liability insurance (current ISO Form or its equivalent)
covering bodily injury, death and property damage in the amount of at least Two
Million and No/100 Dollars ($2,000,000.00) per occurrence, with an aggregate per
location limit of at least Two Million and No/100 Dollars ($2,000,000.00).
Tenant’s liability insurance obligations may be satisfied through any
combination of primary, excess and umbrella liability coverage.

(ii) Employer’s liability insurance with minimum limits of at least
$500,000/$500,000/$500,000, and worker’s compensation insurance as required by
the applicable laws of the State of North Carolina.

Tenant’s liability insurance policy shall name Landlord as an additional
insured, and shall contain an endorsement requiring thirty (30) days’ written
notice from the insurance company to Landlord prior to the cancellation of the
policy, of any change in coverage, scope or amount of the policy. Prior to the
Commencement Date, and thereafter not less than thirty (30) days prior to the
expiration of any such policy, Tenant shall deliver to Landlord copies of such
policies or certificates evidencing the same, together with satisfactory
evidence of proof of payment of premiums. Landlord shall have the right, by
delivery of notice to Tenant from time to time during the term of this Lease, to
increase the minimum insurance coverages required in this Paragraph 10 to
amounts then required by prudent landlords of similar commercial properties in
McDowell County, North Carolina.

(d) Blanket Policies. The insurance required by this Paragraph 10 may be
included in policies of insurance covering multiple locations, provided that:
(i) in all other respects, each such policy shall comply with the requirements
of this Paragraph 10; (ii) the policy shall specify, or Tenant shall furnish
Landlord with a written certificate from insurer specifying, (A) the maximum
amount of the total insurance afforded by the blanket policy to the Premises,
and (B) any sub limits in the blanket policy applicable to the Premises, which
amounts shall not be less than the amounts required by this Paragraph 10; and
(iii) the protection afforded the insuring party under the blanket policy shall
be no less than that which would have been afforded under a separate policy or
policies relating only to the Premises.

11. Property Insurance, Damage and Destruction.

(a) Landlord’s Insurance. At all times during the Lease Term, Landlord shall pay
all premiums for and maintain in effect, with a responsible insurance company or
companies authorized to do business in the State of North Carolina, a policy of



--------------------------------------------------------------------------------

property insurance (ISO Special Form or its equivalent) covering the Building,
providing coverage in the amount of at least 90% of the replacement cost of the
Building (less the cost of foundations, footings, excavation and paving).
Nothing in this Paragraph 11(a) shall prevent the taking out of policies of
blanket insurance, which may cover real and/or personal property and
improvements in addition to the Building; provided, however, that in all other
respects each such policy shall comply with the other provisions of this
Paragraph 11(a).

The policy of insurance required by this Paragraph 11(a) shall contain an
endorsement requiring thirty (30) days’ written notice from the insurance
company to Tenant prior to the cancellation of the policy or any change in the
coverage, scope or amount of the policy. Prior to the Commencement Date, and
thereafter not less than thirty (30) days prior to the expiration of any such
policy, Landlord will furnish to Tenant, copies of policies or certificates of
insurance evidencing coverage’s required by this Paragraph 11(a).

(b) Tenant’s Insurance. At all times during the Lease Term, Tenant shall pay all
premiums for and maintain in effect, with a responsible insurance company or
companies authorized to do business in the State of North Carolina, a policy of
property insurance (ISO Special Form or its equivalent) covering Tenant’s trade
fixtures, furniture, inventory and equipment used in the Premises providing
coverage of at least eighty percent (80%) of the replacement cost of such
property.

The insurance required under this Paragraph 11(b) shall contain an endorsement
requiring thirty (30) days’ written notice from the insurance company to
Landlord prior to the cancellation of the policy or any change in the coverage,
scope or amount of the policy. Prior to the Commencement Date, and thereafter
not less than thirty (30) days prior to the expiration of any such policy,
Landlord will furnish to Tenant, copies of policies or certificates of insurance
evidencing coverage’s required by this Paragraph 11(a).

(c) Waiver of Subrogation. Any policy of property insurance required by this
Paragraph 11 shall contain a waiver of any right of subrogation which the
insurer may acquire against the other party by virtue of payment of any claim
under such insurance policy, so long as such a waiver of subrogation is
available without the payment of an additional premium. If the waiver of
subrogation is available only upon payment of an additional premium, Landlord
may require Tenant to obtain the waiver, provided that Landlord agrees to pay
the additional premium therefore.

(d) Repair and Reconstruction. Unless this Lease is terminated as provided in
Paragraph 11(f), after any damage or destruction to the Building, Landlord shall
repair and restore those portions of the Building originally constructed by it
to substantially the same condition as existed immediately prior to the
casualty, and Tenant shall likewise repair and restore the remaining portion of
the Building, including all exterior signs, trade fixtures, equipment,
furniture, furnishings and other installations of Tenant. If Landlord has not
commenced its repair work within ninety (90) days after the casualty, or
completed its repair work within one hundred eighty (180) days after the
casualty, then in either event Tenant may terminate this Lease by delivery of
written notice to Landlord at any time before Landlord commences or completes
its repair or as applicable.

(e) Use of Proceeds. All insurance proceeds payable with respect to the
Premises, excluding proceeds from any policy of insurance maintained by Tenant
under Paragraph 11(b), shall be held and disbursed in accordance with the
provisions of this Paragraph 11. If this Lease is not terminated as provided in
Paragraph 11(f), any insurance recovery shall be applied as follows: first, to
be applied against the cost to Landlord of restoration and rebuilding of any
improvements as provided in Paragraph 11(d); and second, the balance of any
insurance recovery shall belong to and be the exclusive property of Landlord.

(f) Termination. If (i) the Building is damaged or destroyed at any time during
the Lease Term by any casualty that is not covered by the insurance required to
be maintained by Landlord under Paragraph ll(a), and the amount of the damage is
greater than twenty-five percent (25%) of the replacement cost of the Building,
or (ii) the Building is damaged or destroyed by any casualty that is covered by
the policy of insurance required to be maintained by Landlord under Paragraph
11(a), but the damage occurs during the last two (2) Lease Years of the initial
Lease Term or of any Renewal Period, and the amount of the damage exceeds
twenty-five percent (25%) of the replacement cost of the Building, then in
either event Landlord may terminate this Lease by delivery of written notice to
Tenant within ninety (90) days after the casualty. Upon such termination, Tenant
shall surrender the Premises to Landlord, and neither party shall have any
further obligations or liabilities under this Lease. Upon the termination of
this Lease in accordance with the provisions of this Paragraph ll(f), all
insurance proceeds shall belong to and shall be payable to Landlord, and Tenant
shall have no right or claim with respect to those proceeds.

(g) Timing. If the Building is damaged or destroyed, but this Lease is not
terminated pursuant to Paragraph 11(f), the parties shall commence their
obligations under Paragraph 11(d) as soon as is reasonably possible, but no
later than ninety (90) days after the date of the casualty, and shall prosecute
the same to completion with all due diligence. In the event of any termination
of this Lease under the provisions of Paragraph 11(f), this Lease shall
terminate at the end of the calendar month in which the notice of termination is
given.



--------------------------------------------------------------------------------

(h) Rent Abatement. If the Building is damaged by fire or other casualty, the
Base Rent and other charges payable under this Lease shall abate in proportion
to the degree in which Tenant’s use of the Building is impaired during the
period of any damage, repair or restoration provided for in this Paragraph 11.
Except for the abatement of Base Rent and other charges provided for above,
Tenant shall not be entitled to any compensation or damage from Landlord for
loss of the use of the whole or any part of the Premises, or for inconvenience
or annoyance occasioned by any damage, destruction, repair or restoration.

12. Ownership of Certain Property and Surrender of Premises. During the Lease
Term, any personal property, trade fixtures or leasehold improvements placed
upon the Premises by Tenant shall remain the property of Tenant. Upon the
termination of this Lease, Tenant shall surrender to Landlord the Premises,
including, without limitation, the Building and other Improvements then located
upon the Premises, in good condition and repair, free and clear of all Tenant’s
personal property, signs, trade fixtures and equipment, and Tenant shall repair
any damage to the Building caused by such removal. Notwithstanding the
foregoing, Tenant shall not be obligated to remove any permanent leasehold
improvements from the Premises.

13. Landlord’s Entry. Landlord shall have the right to enter upon the Premises
at all reasonable times during the Lease Term upon twenty-four (24) hours prior
written notice (except that no notice shall be required in an emergency) for the
purposes of inspection, maintenance or repair.

14. Default.

(a) Events of Default. Each of the following shall constitute an event of
default by Tenant under this Lease:

(i) Tenant fails to pay any installment of Base Rent or other charges payable
under this Lease within ten (10) days after written notice from Landlord that
such amount is overdue;

(ii) Tenant fails to observe or perform any of the other covenants, conditions
or provisions of this Lease to be observed or performed by Tenant, and fails to
cure such default within thirty (30) days after written notice from Landlord;

(iii) a petition is filed by or against Tenant to declare Tenant bankrupt or
seeking a plan of reorganization or arrangement under any Chapter of the
Bankruptcy Code, and if such petition is filed against Tenant, it is not
dismissed within forty-five (45) days;

(iv) Tenant’s interest in this Lease is levied upon under execution or other
legal process and such execution is not dissolved within thirty (30) days;

(v) Tenant is declared insolvent by law or any assignment of Tenant’s property
is made for the benefit of creditors; or

(vi) a receiver is appointed for Tenant or Tenant’s property.

(b) Remedies. Upon the occurrence of an event of default by Tenant under this
Lease, Landlord, at its option, without further notice or demand to Tenant, may
in addition to all other rights and remedies provided in this Lease, at law or
in equity:

(i) terminate this Lease and Tenant’s right of possession of the Premises, and
recover all damages to which Landlord is entitled as a result of Tenant’s
breach. These damages include: (A) all costs and expenses (including reasonable
attorneys’ fees and court costs) incurred by Landlord in enforcing its rights
under this Lease, (B) all expenses of reletting the Premises (including repairs,
alterations, legal fees and brokerage commissions), and (C) an amount equal to
the present value of the difference between the rent that would be payable by
Tenant under this Lease for the balance of the Lease Term and the reasonable
rental value of the Premises for the balance of the Lease Term; or

(ii) terminate Tenant’s right of possession of the Premises without terminating
this Lease, in which event Landlord may, but shall not be obligated to, relet
all or part of the Premises for the account of Tenant, for such rent and term
and upon such terms and conditions as are acceptable to Landlord. Landlord
agrees that it will use reasonable efforts to mitigate its damages. Landlord
may, at its option, enter into the Premises, remove Tenant’s property, and take
and hold possession of the Premises; provided, however, that such entry and
possession shall not terminate this Lease or



--------------------------------------------------------------------------------

release Tenant, in whole or in part, from Tenant’s obligation to pay all Base
Rent and other charges provided in this Lease for the full Lease Term, or from
any other obligation of Tenant under this Lease. Until Landlord relets the
Premises, Tenant shall continue to pay Landlord all Base Rent and other charges
payable under this Lease, as and when payable under this Lease. If and when the
Premises is relet and a sufficient sum is not realized from such reletting,
after payment of all Landlord’s expenses of reletting (including repairs,
alterations, improvements, additions, decorations, legal fees and brokerage
commissions), to satisfy the payment of Base Rent and other charges payable
under this Lease for any month, Tenant shall pay Landlord the deficiency monthly
upon demand. Tenant agrees that Landlord may file suit to recover any sums due
to Landlord under this Paragraph 14(b)(ii) from time to time and that the filing
of a suit or the recovery of any amount due Landlord shall not be any defense to
any subsequent action brought for any amount not previously reduced to judgment
in favor of Landlord.

15. No Waiver. No delay or omission of Landlord to exercise any right or power
arising from any default on the part of Tenant shall impair any such right or
power, or shall be construed to be a waiver of any such default or an
acquiescence thereto. In particular, the receipt by Landlord of rent with
knowledge of the breach of any covenant of this Lease shall not be deemed a
waiver of such breach, and no provision of this Lease shall be deemed to have
been waived by Landlord unless the waiver is in writing and signed by Landlord.

16. Condemnation. If any part of the Building or more than twenty percent
(20%) of the parking spaces located within the Premises are taken under the
power of eminent domain (including any conveyance made in lieu thereof), then
either party shall have the right to terminate this Lease by giving written
notice of termination to the other party within thirty (30) days after such
taking. If this Lease is not terminated, Landlord shall apply the proceeds of
such condemnation to repair and restore the Building and the remainder of the
Premises, in which case the Base Rent payable by Tenant under this Lease shall
be proportionately and equitably reduced. All compensation awarded for any
taking (or the proceeds of private sale in lieu thereof) of all or any portion
of the Premises shall be the property of Landlord, whether such award is
compensation for damages to Landlord’s or Tenant’s interest in the Premises, and
Tenant hereby assigns all of its interest in any such award to Landlord.
Notwithstanding the foregoing, Tenant may make a separate claim against the
condemning authority for its moving expenses, for the value of its furniture,
equipment and trade fixtures and for loss of business, and the proceeds of any
such separate award shall belong to Tenant.

17. Assignment and Subletting.

(a) Consent Required. Except as expressly permitted in Paragraph 17(b), Tenant
shall not voluntarily or by operation of law, assign, transfer, mortgage or
otherwise encumber all or any part of Tenant’s interest in this Lease or in the
Premises, or sublet the whole or any part of the Premises, without first
obtaining the prior written consent of Landlord, which consent shall not be
unreasonably withheld, delayed, or conditioned. The consent by Landlord to any
assignment or subletting shall not constitute a waiver of the necessity for such
consent to any subsequent assignment or subletting. Receipt by Landlord of rent
due under this Lease from any party other than Tenant shall not be deemed a
consent to any assignment or subletting, nor relieve Tenant of its obligation to
pay the rent provided in this Lease for the full Lease Term.

(b) Corporate Transfers. Tenant may assign this Lease to, or merge with, its
parent corporation, or any affiliate or subsidiary of its parent corporation,
without the prior written consent of Landlord, but Tenant shall provide Landlord
with written notice of such transaction. Any other merger, or any dissolution,
consolidation or other reorganization of Tenant, or the sale or other transfer
(except as the result of death) of more than fifty percent (50%) of the
corporate stock of Tenant or fifty percent (50%) of its voting stock shall
constitute an assignment of this Lease for all purposes of this Paragraph 17 and
is prohibited without the written consent of Landlord.

(c) Standards of Reasonableness. If Tenant proposes an assignment or sublease
for Landlord’s approval under this Paragraph 17, Landlord shall not be deemed
unreasonable for requiring that the proposed assignee or subtenant: (i) have a
net worth (according to a financial statement prepared by an independent
certified public accounting firm) adequate to satisfy the obligations of Tenant
under this Lease; (ii) be financially responsible; and (iii) intend to operate
the Premises for the Permitted Use.

(d) Effect of Assignment. If Landlord consents to any transfer of Tenant’s
interest in his Lease, or if Landlord’s consent is not required, then the term
“Tenant” shall thereafter be deemed to include, without further reference, the
party to whom such interest is transferred, such as any subtenant, assignee,
concessionaire or licensee. If this Lease is assigned or if the Premises is
occupied by anybody other than Tenant, without Landlord’s prior written consent,
Landlord may, nevertheless, collect rent from the alleged assignee or occupant
and apply the net amount collected to rent herein reserved, but such action
shall not constitute a waiver of this Paragraph 17. Notwithstanding any
assignment or sublease permitted by this Lease or consented to by Landlord,
Tenant, and any guarantor of this Lease, shall remain fully liable and shall not
be released from performing any of the terms of this Lease, even if it is
amended.



--------------------------------------------------------------------------------

18. Notices. All notices provided for in this Lease shall be in writing and
shall be deemed to be given when sent by prepaid registered or certified mail,
return receipt requested, or by a nationally recognized courier service that
provides proof of delivery, addressed to the parties at the addresses specified
in Paragraphs l(g) and l(h). Either party may, from time to time, by ten
(10) days’ prior written notice given as provided above, designate a different
address to which notices to it shall be sent.

19. Holding Over. If Tenant remains in possession of the Premises or any part
thereof after the expiration of the Lease Term with Landlord’s acquiescence but
without any written agreement of the parties, Tenant shall be only a tenant from
month to month, on the terms and conditions set forth in this Lease, including
the Base Rent and other charges in effect immediately prior to the holdover, and
there shall be no renewal of this Lease or exercise of an option by operation of
law. Such holdover tenancy shall be terminable by either party on thirty
(30) days’ prior written notice.

20. Transfer of Landlord’s Interest. In the event of the sale, assignment or
transfer by Landlord of its interest in the Premises or in this Lease (other
than a collateral assignment to secure a debt of Landlord) to a successor in
interest who expressly assumes the obligations of Landlord under this Lease,
Landlord shall be released or discharged from all of its covenants and
obligations under this Lease, except such obligations as shall have accrued
prior to any such sale, assignment or transfer; and Tenant agrees to look solely
to such successor in interest of Landlord for performance of such obligations.
Landlord’s assignment of this Lease or of any or all of its rights herein shall
not affect Tenant’s obligations hereunder. Tenant shall thereafter attorn and
look to such assignee, as Landlord, provided Tenant has first received written
notice of such assignment of Landlord’s interest.

21. Warranty. Landlord warrants to Tenant that: (a) Landlord holds fee simple
title to the Premises; (b) Landlord has full right and authority to lease the
Premises upon the terms and conditions set forth in this Lease; and (c) Tenant
shall peacefully and quietly hold and enjoy the Premises for the full Lease Term
so long as it does not default in the performance of any of its obligations
under this Lease.

22. Short Form Lease. Upon the commencement of the Lease Term, the parties shall
execute in recordable form a memorandum or short form lease agreement in
recordable form, specifying the commencement and termination dates of the Lease
Term and including any such other provisions of this Lease (exclusive of
provisions dealing with monetary terms) as either party may reasonably desire to
incorporate therein.

23. Mechanics’ Liens. Tenant covenants and agrees to do all things necessary to
prevent the filing of any mechanics’ or other liens against the Premises or any
part thereof by reason of work, labor, services or materials supplied or claimed
to have been supplied to Tenant, or anyone holding the Premises or any part
thereof through or under Tenant. If any such lien shall at any time be filed
against Tenant’s interest in the Premises, Tenant shall either cause the same to
be discharged of record within twenty (20) days after the date of filing, or, if
Tenant, in Tenant’s discretion and in good faith, determines that the lien
should be contested, shall furnish such security as may be necessary or required
to prevent the pendency of such contest. If Tenant shall fail to discharge such
lien within such period or fail to furnish such security, then, in addition to
any other right or remedy of Landlord resulting from Tenant’s default, Landlord
may, but shall not be obligated to, discharge the same either by paying the
amount claimed to be due or by procuring the discharge of such lien by giving
security or in such other manner as is, or may be, prescribed by law, and Tenant
shall, within ten (10) days after written demand by Landlord, reimburse Landlord
for all of its costs and expenses arising in connection with the lien (including
reasonable attorneys’ fees). Nothing contained in this Paragraph 23 shall imply
any consent or agreement on the part of Landlord to subject Landlord’s estate to
liability under any mechanics’ or other lien law.

24. Force Majeure. If Landlord or Tenant is delayed, hindered or prevented from
the performance of any act required under this Lease, by reason of governmental
restrictions, scarcity of labor or materials, strikes, fire, or any other
reasons beyond its control, the performance of the act shall be excused for the
period of delay, and the period for the performance of the such act shall be
extended for the period necessary to complete performance after the end of the
period of such delay.

25. Limitation of Liability. Notwithstanding anything contained in this Lease to
the contrary, Tenant agrees that it shall look solely to the estate and property
of Landlord in the land comprising the Premises for the collection of any
judgment (or other judicial process) requiring the payment of money by Landlord
for any default or breach by Landlord of any of its obligations under this
Lease, subject, however, to the prior rights of any ground or underlying
landlord or the holder of any mortgage covering the Premises or Landlord’s
interest therein. No other assets of the Landlord shall be subject to levy,
execution or other judicial process for the satisfaction of Tenant’s claim.



--------------------------------------------------------------------------------

26. Fee Mortgages. This Lease shall be subject and subordinate to the lien of
any mortgage or deed of trust in existence or subsequently obtained by Landlord
and covering its interest in the Premises. As a condition to such subordination,
the mortgagee shall agree in writing that this Lease shall not be divested or in
any way affected by a foreclosure or other default proceedings under the
mortgage or the obligations secured thereby, so long as Tenant is not in default
under the terms of this Lease, beyond the expiration of any applicable cure
period. Tenant agrees that this Lease shall remain in full force and effect
notwithstanding any such default proceeding, and further agrees that it will
attorn to the mortgagee, or to its successors or assigns, including any
purchaser at any such foreclosure. Tenant agrees that, upon request by Landlord,
it shall enter into a Subordination, Non-Disturbance and Attornment Agreement in
order to give effect to the provisions of this Paragraph 26.

27. Nature and Extent of Agreement. This instrument contains the complete
agreement of the parties regarding the terms and conditions of the lease of the
Premises, and there are no oral or written conditions, terms, understandings or
other agreements pertaining thereto which have not been incorporated herein.
This instrument creates only the relationship of landlord and tenant between the
parties as to the Premises; and nothing in this Lease shall in any way be
construed to impose upon either party any obligations or restrictions not
expressly set forth in this Lease. The laws of the State of North Carolina shall
govern the validity, interpretation, performance and enforcement of this Lease.

28. Binding Effect. This Lease shall be binding upon and shall inure to the
benefit of the parties hereto and their respective permitted successors and
assigns.

29. Counterparts. This Lease may be executed in any number of counterparts, each
of which shall be deemed an original once executed and delivered.

30. Unenforceability. If any provision of this Lease or its application to any
person or circumstance shall, to any extent, be deemed valid or unenforceable,
the remaining provisions of this Lease, and the application of that provision to
other persons or circumstances, shall not be affected.

31. Captions. The captions for each section in this Lease have been inserted
only as a matter of convenience and for reference, and in no way define, limit
or affect the scope or intent of that section.

32. Action by Commissioner of Banks. Notwithstanding any other provisions
contained in this Lease, if Tenant is closed or taken over by the North Carolina
Commissioner of Banks, or other bank supervisory authority, then Landlord may
terminate the lease only with the concurrence of the Commissioner of Banks or
other bank supervisory authority, and any such authority shall in any event have
the election either to continue or to terminate the lease. If this Lease is
terminated due to the fact that Tenant is closed or taken over by the North
Carolina Commissioner of Banks, or other bank supervisory authority, the maximum
claim of Landlord for damages or indemnity for injury resulting from the
rejection or abandonment of the unexpired term of this Lease shall not exceed
the rent reserved by this Lease, without acceleration, for the year next
succeeding the date of the surrender of the premises to Landlord, or the date of
re-entry of Landlord, whichever first occurs, whether before or after closing of
the bank, plus an amount equal to the unpaid rent accrued, without acceleration,
up to such date.

[Signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease under seal as of the
day and year first above written.

 

LANDLORD: GREAT MEADOWS, INC. By:   /s/ VAN PHILLIPS   Van Phillips, President
TENANT: MOUNTAIN 1ST BANK & TRUST COMPANY By:    /s/ LEE BEASON   Lee Beason,
EVP



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of the Premises

Located in the city of Marion, Marion Township, McDowell County, North Carolina,
and more particularly described as follows:

BEGINNING at an iron pin set in the northern margin of the right-of-way of U.S.
Highway 70. (100-foot wide), which iron pin is located S 64-29-12 W 851.94 feet
from the N. C. G. S. Monument “Darrell” (N. C. G. S. coordinates Y=725,624.402,
X=1,099,824.138, NAD 27); and thence, from said point of BEGINNING, continuing
with the northern right-of-way margin of U. S. Highway 70, S 60-53-44 W 170.00
feet to an iron pin set; thence,· leaving the northern right-of-way margin of
U.S. Highway 70, N 26-3451 W 250.00 feet to an iron pin set; thence, N 60-53-44
E 170.00 feet to an iron pin set, in the boundary line of Hugh Richard. Buchanan
and Jerry B. Pritchard, now or formerly (as set forth in Deed Book 265, Page
947); thence, running with said boundary line, S 26-34-51 E 250.00 feet to the
point and place of BEGINNING; containing 0.97 acres, more or less, all as shown
on that survey dated October 22, 1991, prepared by R. Larry Greene, N. C. R. L.
S., and entitled “Survey and Division of that Property Described in a Lease from
Great Meadows, Inc. to William J. Kehler, 111.”